             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                       No. 4:17-CR-00291

                                                (Judge Brann)
      v.

MARKEESE ASKEW,
RAYMOND HOWARD,

            Defendants.

                                  ORDER

      AND NOW, this 9th day of April 2019, IT IS HEREBY ORDERED that

Defendant Markeese Askew’s Motion for Severance of Counts 14 through 17, filed

November 29, 2018, ECF No. 122, is DENIED.


                                          BY THE COURT:



                                          s/ Matthew W. Brann
                                          Matthew W. Brann
                                          United States District Judge
